Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 1 of 11




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                             Case No.: 18-CV-23443-GAYLES/OTAZO-REYES

   CARACOL TELEVISION, S.A.,

           Plaintiff,
   v.

   TELEMUNDO TELEVISION
   STUDIOS, LLC, et al.,

           Defendants.
                                                      /

                                                       ORDER
           THIS CAUSE comes before the Court on Plaintiff’s Renewed Motion for Summary

   Judgment as to Count I of the Amended Complaint (“Caracol’s Motion”) [ECF No. 83] and

   Defendants’ Motion for Summary Judgment on All Counts of Plaintiff’s Amended Complaint

   (“Telemundo’s Motion”) [ECF No. 86]. The Court has reviewed the Motions and the record,

   considered argument of counsel at the hearing on October 7, 2020, and is otherwise fully advised.

   For the reasons that follow, Caracol’s Motion is denied, and Telemundos’ Motion is granted.

                                                 BACKGROUND 1

           Plaintiff Caracol Television, S.A. (“Caracol”) and Defendants Telemundo Television

   Studios, LLC (“TTS”), Telemundo International LLC (“TI”), and Telemundo Network Group

   LLC (“TNG”) (collectively “Telemundo”), are media production companies. This action revolves

   around who owns the rights in a telenovela originally produced by both Caracol and Telemundo.



   1
     The relevant facts are undisputed unless otherwise indicated and are taken from the following statements of facts
   along with their accompanying exhibits: Plaintiff’s Statement of Material Facts Supporting Plaintiff’s Renewed
   Motion for Summary Judgment as to Count I of the Amended Complaint [ECF No. 83-1]; Defendants’ Corrected
   Statement of Material Facts in Support of Motion for Summary Judgment [ECF No. 93]; Plaintiff’s Statement of
   Material Facts Supporting Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment [ECF No. 94-1]; and
   Defendants’ Counter-Statement to Plaintiff’s Statement of Material Facts [ECF No. 96].

                                                           1
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 2 of 11




  I.        The Co-Production Agreement and First Season of “El Senõr de los Cielos”

            On October 25, 2012, Caracol and TTS entered into a Co-Production Agreement to jointly

   develop, produce, and distribute a telenovela titled “El Senõr de los Cielos” (the “Series”). [ECF

   No. 7, Ex. A]. Pursuant to the Co-Production Agreement, Caracol and TTS would jointly own “all

   elements” of the Series, including “all literary, dramatic, or other material contained therein [and]

   all characters, concepts, properties, elements, names and title contained therein . . . .” Id. ¶ 5(a). 2

   In the event Caracol or TTS sought to make derivative works based on the Series, the Co-

   Production Agreement required that the party interested in producing the derivative work first offer

   the other party the option to become a co-producer. Id. ¶ 5(b). Should that offer be rejected, the

   parties were to negotiate in good faith “the terms under which the interested party may be granted

   the sole right to produce the Derived Series . . . .” Id.

            Prior to the production of the Series, Caracol produced a telenovela titled “El Cartel.” One

   of the characters in “El Cartel” was El Cabo—a hitman in his thirties with dark hair and a bushy

   handlebar mustache. [ECF No. 94-1 ¶ 1]. Caracol licensed elements of “El Cartel”, including the

   El Cabo character, to TTS for use in the Series. [ECF No. 94-1 ¶ 2].

            It is undisputed that the Co-Production Agreement was a valid and binding contract that

   gave Caracol and TTS joint ownership of the copyright in the first season of the Series. 3 The first

   season, comprised of 74 episodes, began airing in April 2013. [ECF No. 83-1 ¶ 12].

   II.      The Letter Agreement and the Second Season

            In May or June of 2013, TTS, in accordance with the Co-Production Agreement, offered

   Caracol the option to co-produce another season of the Series. [ECF Nos. 83-1 ¶ 15]. Caracol


   2
     The parties’ joint ownership included “the copyright and other intellectual property rights in and to the Series,” [ECF
   No. 7, Ex. A ¶ 5(c)].
   3
     Plaintiff and TI also entered into an International Distribution Agreement for distribution of season one of the Series.
   [ECF No. 7, Ex. B].

                                                               2
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 3 of 11




   declined. [ECF No. 93 ¶ 3]. The parties continued to negotiate and, on August 27, 2013, entered

   into a new agreement relating to the production of subsequent seasons of the Series (the “Letter

   Agreement”). [ECF No. 7, Ex. C]. It is undisputed that, pursuant to the Letter Agreement, TTS

   would produce of a second season of the Series (the “Sequel”) and own all rights to the Sequel in

   exchange for Caracol having the right to broadcast the Sequel in Columbia. The parties, however,

   disagree on whether Caracol, in executing the Letter Agreement, assigned its entire ownership

   interest in the Series to TTS.

              The Letter Agreement incorporates an annexed Term Sheet that sets forth the parties’

   agreement regarding the production, distribution, and ownership of the Sequel and subsequent

   seasons of the Series. [ECF No. 7, Ex. C]. 4 Paragraph 3 of the Term Sheet, titled “Sequel”, provides

   that TTS would “develop, produce, own, and distribute” the Sequel and that TTS has the “right to

   use all elements (e.g., characters, story, scenarios, locales, etc.) derived from the Series and any

   new elements added by TTS for purposes of creating the Sequel.” 5 Id. ¶ 3. Paragraph 7, titled

   “Ownership”, provides that:

            From inception through all stages of completion, the Sequel and all elements
            thereof, including the underlying works, format and scripts of the Series, will be
            exclusively owned by TTS throughout the world.

            TTS will own and control all exclusive, irrevocable and perpetual right, title and
            interest (including copyright), throughout the universe in and to the Sequel and all
            derivatives of the Sequel, and all elements, underlying works or portions thereof,
            including all raw footage, from the inception of production, in any and all media
            and formats, now known or hereafter devised, in perpetuity, including without

   4
    The Letter Agreement also references an email in which TTS offered Caracol “the rights to broadcast the second
   part of the production of ‘El Senõr de los Cielos . . .’ in . . . Columbia, in exchange for the rights stipulated in the case
   of producing a second part and subsequent sequels of our ‘co-production’.” [ECF No. 64-3].

   5
    The “Sequel” section adds that “TTS will not be entitled to use images and content licensed by Caracol for the Series,
   except as agreed mutually by the Parties in a case-by-case scenario.” ECF No. 7, Ex. C. ¶ 3. Telemundo contends, and
   Caracol has not disputed, that “[t]he intent of the parties in Section 3(b) of the Letter Agreement . . . was that Caracol
   could not agree to assign or license to Telemundo any rights that it had licensed from third parties and did not
   necessarily own.” [ECF No. 96 ¶ 25]. Caracol does not assert that the El Cabo character was licensed to it from a third
   party.

                                                                3
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 4 of 11




           limitation all literary, dramatic, or other material contained therein, and the results
           and proceeds of the services in connection therewith.

   Id. ¶ 7 (emphasis added). Paragraphs 9 and 10 of the Term Sheet detail Caracol’s license to exhibit

   the Sequel in Columbia for three years. Id. at ¶¶ 9-10.

           In accordance with the Letter Agreement, TTS produced the Sequel and first broadcast it

   in 2014. [ECF No. 83-1 ¶ 17]. From 2015 to 2018, Telemundo produced, broadcast, and distributed

   four more seasons of the Series and a spinoff (the “Subsequent Seasons”) [ECF No. 93 ¶ 23].

   Telemundo bore the entire cost of production of the Subsequent Seasons, totaling in the tens of

   millions of dollars. Id. at 36.

   III.    Subsequent Agreements and Course of Conduct

           On September 30, 2014, Caracol and TI entered into a volume license agreement (the

   “2014 Volume Agreement”) for distribution of TTS television programs in Columbia including

   the Series. [ECF No. 64-13]. Pursuant to the 2014 Volume Agreement, TI granted Caracol a

   limited license under copyright to broadcast Telemundo’s programs in Columbia; but the 2014

   Volume Agreement expressly states that Caracol had “no rights to the name, trademark or any

   other item appearing therein or related thereto, nor to any other chapter or subsequent translation

   thereof or sequel thereto, relating to the plot, characters, and the like.” Id. On January 1, 2017, the

   parties entered into another volume license agreement (the “2017 Volume Agreement”) for

   Caracol’s distribution of Telemundo programs in Columbia. [ECF No. 93 ¶ 25]. Under the Volume

   Agreements and related orders (the “Start Orders”), Caracol paid Telemundo hundreds of

   thousands of dollars per season to broadcast the Subsequent Seasons. Id. ¶ 26. At no time during




                                                     4
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 5 of 11




   the performance of the Volume Agreements or Start Orders did Caracol object to the Agreements’

   terms or contend that it was a co-owner of the Series. 6 Id. ¶ 28.

   IV.      Litigation

            On September 5, 2018, Caracol filed its Amended Complaint alleging that it is still a joint

   owner in the copyright of the Series and entitled to compensation for the distribution and licensing

   of the Subsequent Seasons. [ECF No. 7]. In addition, Caracol contends that TTS used the El Cabo

   character without permission. Id. The Amended Complaint sets forth four claims for relief:

   Declaratory Judgment as to Copyright (Count I); Breach of Contract (Count II); Accounting

   (Count III); and Copyright Infringement (Count IV). Id.

            The parties have now filed cross-motions for summary judgment. [ECF Nos. 83, 86].

   Caracol seeks partial summary judgment as to Count I, asking the Court to declare that the Letter

   Agreement did not assign Caracol’s copyright interest in the Series to TTS and that Caracol

   remains a joint owner of the Series. Telemundo seeks summary judgment as to all Counts arguing

   (1) Caracol’s copyright claims are barred by the applicable statute of limitations; (2) the El Cabo

   character is not entitled to protection under the Copyright Act; (3) Caracol lacks standing to sue

   Telemundo for copyright infringement; and (4) all of Caracol’s claims fail because, pursuant to

   the Letter Agreement, Caracol assigned all of its rights in the Series to Telemundo. [ECF No. 86].

                                               LEGAL STANDARD

            Summary judgment, pursuant to Federal Rule of Civil Procedure 56(a), “is appropriate only

   if ‘the movant shows that there is no genuine issue as to any material fact and the movant is entitled



   6
     On August 13, 2014, before execution of the Volume Agreements, Caracol sought compensation from Telemundo
   for Telemundo’s license of format rights in the Series to NBC. [ECF No. 57-2, Ex. 1]. In response, Telemundo asserted
   that, under the Letter Agreement, “the format and script rights of Series, among other elements of the Series reverted
   back to Telemundo” and, therefore, Caracol was not entitled to compensation. Id. at Ex. 2.


                                                             5
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 6 of 11




   to judgment as a matter of law.’” Tolan v. Cotton, 572 U.S. 650, 656-57 (2014) (per curiam)

   (quoting Fed. R. Civ. P. 56(a)). “By its very terms, this standard provides that the mere existence

   of some alleged factual dispute between the parties will not defeat an otherwise properly supported

   motion for summary judgment; the requirement is that there be no genuine issue of material fact.”

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). An issue is “genuine” when a

   reasonable trier of fact, viewing all of the record evidence, could rationally find in favor of the

   nonmoving party in light of his burden of proof. Harrison v. Culliver, 746 F.3d 1288, 1298 (11th

   Cir. 2014). And a fact is “material” if, “under the applicable substantive law, it might affect the

   outcome of the case.” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th Cir. 2004).

   The Court must construe the evidence in the light most favorable to the nonmoving party and draw

   all reasonable inferences in that party’s favor. SEC v. Monterosso, 756 F.3d 1326, 1333 (11th Cir.

   2014). However, to prevail on a motion for summary judgment, “the nonmoving party must offer

   more than a mere scintilla of evidence for its position; indeed, the nonmoving party must make a

   showing sufficient to permit the jury to reasonably find on its behalf.” Urquilla-Diaz v. Kaplan

   Univ., 780 F.3d 1039, 1050 (11th Cir. 2015).

                                              ANALYSIS

          Caracol contends that, despite its execution of the Letter Agreement and Telemundo’s

   undisputed and complete ownership of the Sequel, the parties continued to be bound by the Co-

   Production Agreement for the Subsequent Seasons. Each of Caracol’s claims stem from the

   premise that Caracol continues to have an ownership interest in the Series. Count I seeks a

   declaration that the Letter Agreement did not constitute an assignment of Caracol’s copyright in

   the Series to Telemundo. Counts II and III are based on Telemundo’s purported breach of the Co-

   Production Agreement—a breach that could only occur if Caracol still had an ownership interest



                                                   6
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 7 of 11




   in the Series. And, to the extent that the El Cabo character can be subject to copyright, Caracol can

   only prevail on Count IV if it continued to have an ownership interest in the character. Conversely,

   Telemundo argues that it is entitled to summary judgment on each of Caracol’s claims because,

   pursuant to the Letter Agreement, Caracol transferred all of its rights in the Series and the El Cabo

   character to Telemundo. The Court agrees with Telemundo.

   I.     Interpreting a Contract

          “The interpretation of private contracts is ordinarily a question of state law.” Chira v. Saal

   (In re Chira), 567 F.3d 1307, 1311 (11th Cir. 2009) (internal quotations omitted). This principle

   extends to agreements relating to copyrights. See, e.g., Utopia Provider Sys., Inc. v. Pro-Med

   Clinical Sys., L.L.C., 596 F.3d 1313, 1328 (11th Cir. 2010) (explaining that a court must apply

   state law in its analysis of the breach of a copyright license agreement). The Letter Agreement

   provides that it will be interpreted and construed in accordance with Florida law. [ECF No. 7, Ex.

   C].

          Under Florida law, “[c]ontract interpretation begins with a review of the plain language of

    the agreement because the contract language is the best evidence of the parties[’] intent at the time

    of the execution of the contract.” Spungin v. GenSpring Family Offices, LLC, 883 F. Supp. 2d

    1193, 1198 (S.D. Fla. 2012) (quoting Taylor v. Taylor, 1 So. 3d 348, 350 (Fla. 1st DCA 2009))

    (internal quotation marks omitted). “In the absence of an ambiguity on the face of a contract, it is

    well settled that the actual language used in the contract is the best evidence of the intent of the

    parties, and the plain meaning of that language controls.” Id. (quoting Acceleration Nat’l Serv.

    Corp. v. Brickell Fin. Servs. Motor Club, Inc., 541 So. 2d 738, 739 (Fla. 1st DCA 1989)) (internal

    quotation marks omitted). If a court determines that the terms of a contract are ambiguous, only

    then is “parol evidence [] admissible to explain, clarify or elucidate the ambiguous terms.” Id.



                                                     7
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 8 of 11




    (quoting Taylor, 1 So. 3d at 350-51) (internal quotation marks omitted). “[T]he words should be

    given their natural, ordinary meaning,” and “where the language is plain a court should not create

    confusion by adding hidden meanings, terms, conditions, or unexpressed intentions.” Key v. Allstate

    Ins. Co., 90 F.3d 1546, 1549 (11th Cir. 1996).

   II.    The Plain Language of the Letter Agreement Reflects the Parties’ Intent

          The Court finds that the plain language of the Letter Agreement is unambiguous and

   evinces the parties’ intent to transfer all of Caracol’s ownership interest in the Series to Telemundo.

          The Letter Agreement clearly provides that TTS would “develop, produce, own, and

   distribute” the Sequel in exchange for Caracol having the right to broadcast the Sequel for three

   years in Columbia. [ECF No. 7, Ex. C ¶¶ 3, 10]. Moreover, the Letter Agreement granted TTS the

   “right to use all elements (e.g., characters, story, scenarios, locales, etc.) derived from the Series

   and any new elements added by TTS for purposes of creating the Sequel.” Id. ¶ 3. Caracol’s

   assignment of its ownership interest in exchange for broadcast rights in Columbia included the

   “perpetual right, title and interest (including copyright), throughout the universe in and to the

   Sequel and all derivatives of the Sequel, and all elements . . . in perpetuity, including without

   limitation all literary, dramatic, or other material contained therein . . .” Id. ¶ 7 (emphasis added).

   This language is clear and supports the only reasonable interpretation of the Letter Agreement:

   Caracol agreed to transfer its entire ownership interest in the Series, including the El Cabo

   character, to TTS in exchange for a license to broadcast the Sequel in Columbia. Id.

          Accordingly, the Court finds that the plain language of the Letter Agreement is

   unambiguous and establishes that after season one, Caracol no longer had an ownership interest in

   the Series. As a result, Telemundo is the sole owner of all elements of the Series. Therefore,




                                                     8
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 9 of 11




   Telemundo was free to use those elements in the Subsequent Seasons and to license the Subsequent

   Seasons to third parties without permission from, or compensation to, Caracol.

   III.   The Parties’ Course of Conduct

          The parties’ course of conduct supports the Court’s finding that Caracol transferred its

   rights in the Series to Telemundo. “Given that the purpose of judicial interpretation is to ascertain

   the parties' intentions, the parties' own practical interpretation of the contract—how they actually

   acted, thereby giving meaning to their contract during the course of performing it—can be an

   important aid to the court.” Hirsch v. Jupiter Golf Club LLC, 232 F. Supp. 3d 1243, 1252 (S.D.

   Fla. 2017) (quoting 11 Samuel Williston & Richard A. Lord, A Treatise on the Law of Contracts

   § 32:14 (4th ed. 1999)). “In this vein, the Court may review the original contracting parties' post-

   contract course of performance of the agreement to interpret their intent.’ Id.

          Over many years following the execution of the Letter Agreement, Caracol entered into

   agreements with, and repeatedly paid, Telemundo for the right to broadcast the Subsequent

   Seasons. Indeed, pursuant to the Volume Agreements and multiple Start Orders, Caracol paid

   Telemundo hundreds of thousands of dollars per season for those rights. Caracol’s conduct is

   consistent with a finding the parties intended for Telemundo to own all rights in the Series.

   See Treasure Salvors, Inc. v. Unidentified, Wrecked & Abandoned Sailing Vessel, 556 F. Supp.

   1319, 1336 (S.D. Fla. 1983) (citing Restatement (Second) of Contracts (1981) § 202(4), which

   provides “[w]here an agreement involves repeated occasions for performance by either party with

   knowledge of the nature of the performance and opportunity for objection to it by the other, any

   course of performance accepted or acquiesced in without objection is given great weight in the

   interpretation of the agreement”). Indeed, why would Telemundo bear the entire cost of production

   for the Subsequent Seasons if it did not have complete ownership? Moreover, why would Caracol



                                                    9
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 10 of 11




   pay hundreds of thousands of dollars to broadcast the Subsequent Seasons if it had retained rights

   in the Series? The parties’ actions only make sense under the Court’s interpretation of the Letter

   Agreement.

   IV.      Telemundo is Entitled to Summary Judgment on All Claims

            The Court’s finding that, pursuant to the unambiguous terms of the Letter Agreement,

   Caracol transferred all of its interests in the Series to Telemundo is fatal to all of Caracol’s claims.

   Caracol’s copyright claims (Counts I and IV) fail as Caracol no longer has a copyright interest in

   the Series, including the El Cabo character. Indeed, the Letter Agreement granted TTS ownership

   of “all elements” of the Series, Sequel, and derivatives of the Sequel, including “characters.” [ECF

   No. 7, ¶ 3]. This broad assignment clearly establishes that Caracol no longer has an enforceable

   copyright interest in the Series or the El Cabo character. Caracol’s breach of contract and

   accounting claims (Counts II and III) fail as there could be no breach of the Co-Production

   Agreement after Caracol assigned its ownership interest in the Series to Telemundo. Accordingly,

   having found no genuine issues of material fact and that Telemundo is entitled to judgment as a

   matter of law, the Court shall enter summary judgment in favor of Telemundo on all counts. 7

                                                    CONCLUSION

            Based on the foregoing, it is

            ORDERED AND ADJUDGED that Plaintiff’s Renewed Motion for Summary Judgment

   as to Count I of the Amended Complaint [ECF No. 83] is DENIED, and Defendants’ Motion for

   Summary Judgment on All Counts of Plaintiff’s Amended Complaint is GRANTED [ECF No.




   7
     Because the Court finds Caracol’s assignment of its interest in the Series dispositive, it does not address Telemundo’s
   additional arguments. The Court notes, however, that it is likely that Caracol’s copyright claims (Counts I and IV) are
   barred by the Copyright Act’s three-year statute of limitations. See 17 U.S.C. § 507(b). Caracol learned that
   Telemundo claimed complete ownership in the copyright of the Subsequent Seasons and Spinoff in August 2014,
   [ECF No. 57-2], but did not file this action until August 23, 2018.

                                                             10
Case 1:18-cv-23443-DPG Document 112 Entered on FLSD Docket 01/25/2021 Page 11 of 11




   86]. The Court will enter a separate judgment, in accordance with Federal Rule of Civil Procedure

   58.

          DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of January, 2021.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                  11
